DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2022.08.16 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,851,793 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of the Claims
Claims 1 and 3 have been amended

Allowable Subject Matter
Claims 1 – 8 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 has been amended to recite wherein the housing includes an upper housing and a lower housing, such that an inner space is provided between the upper and lower housing, wherein a lower outer surface of the lower housing includes a flat portion and a board coupling portion, the board coupling portion of the lower outer surface is concavely formed inward toward the inner space,” and “wherein a first mounting portion of the printed circuit board is coupled to the board coupling portion such that the board coupling portion is between the first mounting portion of the printed circuit board and the inner space.” 
The closest known prior art device was taught by US 2010/0303647, “Ida”, in view of JP 3055492, “Sumiko.” The device of Ida in view of Sumiko discloses features of the independent claims however, Ida and Sumiko fail to explicitly disclose the aforesaid features of the independent claims directed towards an arrangement further comprising a concavely formed opening opening inward towards the inner space of the housing wherein the concavely formed opening with a component hole which is disposed between the outer circumferential surface and inner circumferential surface of the blade. Neither of Ida or Sumiko teach an arrangement with a concavely formed opening in the appropriate location or provide sufficient motivation beyond the instant claims to create such an opening. Although such features may exist in the art, no motivation outside of the instant claims has been found to incorporate them into a device such as that disclosed by Ida in view of Sumiko.
Several searches have also not yielded any prior art references or combination of references that would fully anticipate or render obvious all of the claimed limitations of the instant independent claims. As a result, the instant pending claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821.  The examiner can normally be reached on Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN DOYLE/
Examiner, Art Unit 3746

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746